Citation Nr: 0603705	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDING OF FACT

The veteran's current back disability is not shown to be 
related to his military service from June 1960 to July 1963 . 


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 and 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Id. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year in most cases of the date of 
separation from service.  38 U.S.C.A.  § 1112(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(3) (2005); see 38 U.S.C.A.  
§ 1101(3) and 38 C.F.R.  § 3.309(a) (listing the applicable 
chronic diseases).

In this case, the veteran seeks service connection for 
residuals of a claimed back injury during service.  His 
service medical records show that he hurt his back lifting 
weights in January 1961.  He had some continued back symptoms 
and in September 1961 X-rays of the lumbosacral vertebrae 
showed some slight disc space narrowing between L5 and S1 
which "may be indicative" of degenerative disc disease.  
Congenital spina bifida occulta of S1 was also noted.

Overall, the Board must find that service medical records, as 
a whole, provide evidence against this claim as they indicate 
no chronic disorder resulting from the veteran's active 
service many years ago. 

VA outpatient treatment records in March 2002 note the 
veteran had complaints of back pain and X-rays suggested 
degenerative disc disease.  Overall, the Board must find that 
post-service medical records provide very serious evidence 
against this claim as the records indicate a back disorder 
that began decades after service.  In this regard, the Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).      

To insure that the duty to assist was met, the Board remanded 
this case for a medical opinion.  That medical opinion, dated 
November 2004, provides a detailed review of the veteran's 
condition and is found to be entitled to great probative 
weight. 

This medical opinion clearly provides extensive evidence 
against this claim, not only indicating that the current back 
disability is not related to service, but indicating that the 
back problem cited in service were not the result of the 
veteran's service. 

Even if the veteran injured his back during service, the 
clear medical evidence in this case reveals that the current 
back disorder has no association with the back disorder cited 
in service decades ago.  In fact, there is much evidence 
against such a finding.  

With regard to the veteran's opinion and those lay statements 
the veteran has submitted in support of his claim, the Board 
finds they are entitled to very low probative weight.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran and his 
friends are not medically qualified to associate the 
veteran's current back problem to an event that occurred 40 
years ago.     

Service records, post-service records, and the medical 
opinion obtained by the Board provide evidence against this 
claim.  The claim must be denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter sent from the VA to veteran 
dated April 2005, September 2004, and November 2002, as well 
as information provided in the statement of the case (SOC) 
and the supplemental SOC, the RO advised the veteran of the 
evidence needed to substantiate the claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The VCAA letter does 
not specifically ask the veteran to provide any evidence in 
the veteran's possession that pertains to the claim. Id. at 
120-21.  However, as discussed above, the Board finds that 
the RO has ultimately provided all notice required by  
§ 5103(a).  The statements from the veteran, clearly 
indicating that no other records are available in support of 
this claim, clearly support this finding. 

Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor the representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and a relevant VA medical 
examination.  The Board remanded this case to assist the 
veteran with his claim.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

The claim is denied. 

	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


